United States Court of Appeals
                                                               Fifth Circuit
                                                             F I L E D
                    UNITED STATES COURT OF APPEALS
                         for the Fifth Circuit                 May 30, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-60656


               UNITED INVESTORS LIFE INSURANCE COMPANY,

                                               Plaintiff-Appellant,


                                VERSUS


   NATIONWIDE LIFE INSURANCE COMPANY; NATIONWIDE LIFE INSURANCE
COMPANY OF AMERICA; NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY;
NATIONWIDE LIFE AND ANNUITY COMPANY OF AMERICA; NATIONWIDE
FINANCIAL SERVICES, INC.; and NATIONWIDE FINANCIAL CORPORATION,

                                              Defendants-Appellees.




           Appeal from the United States District Court
             for the Northern District of Mississippi
                             (2:04-CV-12)


Before GARWOOD, SMITH, and DeMOSS, Circuit Judges.

PER CURIAM:*

      Plaintiff-Appellant United Investors Life Insurance Company

(UILIC) appeals an order of the district court granting summary

judgment to Defendants-Appellees Nationwide Life Insurance Company

and its affiliates (collectively, “Nationwide”). The district court

granted summary judgment after determining that (1) the portion of

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
UILIC’s claims that sounded in derivative liability were barred by

res judicata; (2) the portion of UILIC’s claims that sounded in

direct liability failed to state claims upon which relief could be

granted; and (3) in the alternative, the continuing tort doctrine

did   not   apply    to   save   UILIC’s   claims   from   the    statute    of

limitations   time    bar.   Having   carefully     reviewed     the   parties’

briefs, the record, and the oral argument in this case, we AFFIRM

essentially for the reasons stated by the district court.

AFFIRMED.